DETAILED ACTION
Formal Matters
Claims 1-18 are pending and under examination.    

Priority
The instant application is an international stage entry of PCT/US2018/048678 filed on 8/30/2018, which claims priority from US provisional application 62/552,424 filed on 8/31/2017.  

Information Disclosure Statement
	The Information Disclosure Statement filed on 06/16/2020 has been considered by the examiner.  

Drawing Objections
 	Figure 3 is objected to for the label of “Saule” which appears to be a word that was not translated to English.   

Claim Objections
	Claim 1 is objected to for the recitation of “said sorbent comprises a plurality of pores ranging from 50A to 40,000A with pore volume of 0.5 cc/g to 5.0 cc/g and a size of 0.05 mm to 2 cm”, which should recite which pore or sorbent characteristic is being provided for.  For 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite for the recitation of “the total pore volume of pore size in the range of 50 A to 40,000 A is greater than 0.5 cc/g to 5.0 cc/g dry sorbent” because it is not clear what pore volume of pore size is and how the pore size would be greater than the pore volume as they have different units (A vs. cc/g) and refer to different aspects of the pores.  If the prior art teaches the pore size and pore volume numbers provided then it will read on the limitation for the purpose of compact prosecution.  
Claim 4 is indefinite for the recitation of “wherein the ratio of pore volume 50A to 40,000A (pore diameter) to pore volume between 1,000A to 10,000A (pore diameter) of the sorbent is smaller than 2:1” because it is not clear if the ratio is actually to pore volume or to pore diameter based on the recitations of both “pore volume” without pore volume numbers and 
Claim 13 recites the limitation "The treatment" in the claim without a prior recitation of “A treatment”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-18 are rejected for being dependent on an indefinite claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan US 2015/0335576 as evidenced by Kilhovd et al (Arteriosclerosis, Thrombosis, and Vascular Biology, 2005, volume 25, pages 815-820).    
Chan teaches a method of reducing contamination by one or more toxins in a biological substance comprising “contacting the biological substance with an effective amount of a sorbent capable of sorbing the toxin, wherein the sorbent comprises a plurality of pores ranging from 50 {acute over (Å)} to 40,000 {acute over (Å)} with a pore volume of 0.5 cc/g to 5.0 cc/g and a size of 0.05 mm to 2 cm.” (abstract and claim 1 of Chan).  Chan teaches the sorbent is biocompatible .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 14 and 18 in addition to claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2015/0335576 as evidenced by Kilhovd et al (Arteriosclerosis, Thrombosis, and Vascular Biology, 2005, volume 25, pages 815-820).  
Chan teaches the claims as discussed above.  Chan teaches various toxins that the sorbent would be useful for removing verotoxin that causes renal failure (kidney disease) and amyloid precursor protein (a precursor to toxic amyloid plaques) that lead to Alzheimer’s disease (paragraph 20).  
One of ordinary skill in the art at the time of instant filing would have utilized the sorbent for contacting bodily fluids/blood in subjects with renal failure and Alzheimer’s disease by the teachings of Chan.  

Claims 16 and 17 in addition to claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2015/0335576 and Ameer US2011/0082421 as evidenced by Kilhovd et al (Arteriosclerosis, Thrombosis, and Vascular Biology, 2005, volume 25, pages 815-820).  
Chan as evidenced by Kilhovd teaches the claims as discussed above.  
Chan does not teach osteoarthritis or atherosclerosis as conditions to be treated.
Ameer teaches a blood detoxification system that is useful for Alzheimer’s disease and cardiovascular complications (abstract).  Ameer teaches that it utilizes a bioadsorbent 
	One of ordinary skill in the art at the time of instant filing would have used adsorbents of Chan to also treat conditions like atherosclerosis and osteoarthritis in Ameer that are treatable by adsorbents as both references provide for treating diseases by removal of potentially toxic substances from the blood (or other bodily fluid) for the treatment of diseases (MPEP 2144.06).  

Claim 15 in addition to claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2015/0335576; Ameer US2011/0082421 and Ishibashi et al (Arch Ophthalmol, 1998, volume 116, pages 1629-1632) as evidenced by Kilhovd et al (Arteriosclerosis, Thrombosis, and Vascular Biology, 2005, volume 25, pages 815-820).  
Chan and Ameer teach the claims as discussed above.  Chan provides for a sorbent/adsorbent for treatment of diseases by removal of toxins while Ameer provides that adsorbents can remove advance glycation end-products in a subject.  Both references provide that the treatment will be useful for a number of conditions/diseases.  
Chan and Ameer do not teach macular degeneration.  
Ishibashi teaches that advanced glycation end-products are accumulated in subjects with age-related macular degeneration (abstract and title).  
One of ordinary skill in the art at the time of instant filing would have treated macular degeneration with sorbents such as those of Chan as Ameer provides that adsorbents can remove AGE (a toxin) from the system and Ishibani provides that AGE are accumulated in subjects with macular degeneration.  

Obviousness-Type Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
s 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 53-54, 56, 58, and 60 of copending Application No. 14/410901 (reference application) in view of Kilhovd et al (Arteriosclerosis, Thrombosis, and Vascular Biology, 2005, volume 25, pages 815-820). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims provide for using the same sorbent to sorb molecules/toxins from blood and other bodily fluids where blood is evidenced by Kilhovd to contain AGE.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 37, 53, 54, 56, 58, 60-62, and 64 of copending Application No. 15/497640 (reference application) in view of Kilhovd et al (Arteriosclerosis, Thrombosis, and Vascular Biology, 2005, volume 25, pages 815-820). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims provide for using the same sorbent to sorb molecules/toxins from blood and other bodily fluids where blood is evidenced by Kilhovd to contain AGE.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613